Citation Nr: 1426553	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  05-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for neuropathy of the right hand, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel

INTRODUCTION

The Veteran had active service from June 1977 to October 1977, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in August 2009 at which time it was remanded to obtain outstanding records.  No additional records were found at the Atlanta VA Medical Center.  Attempts to obtain these records are recorded in a formal finding dated February 2010.  

In March 2012 the claim was denied by the Board.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).
In a February 2013 Joint Motion for Partial Remand, the Court vacated the Board's decision, and remanded the claim.

In October 2013 the claim was remanded to the RO by the Board for additional development consistent with the Court's remand instructions; and, has now been returned to the Board.

The Board notes that subsequent to this claim, the Veteran filed a multiplicity of claims for secondary service connections for several issues including neuropathy of the right hand, as secondary to PTSD, or to a mood disorder.  The Board is expanding the claim to encompass all neuropathy of the right hand, (diagnosed as cubital nerve syndrome) as secondary to a service-connected disability, howsoever described, including second degree burn scar of the right arm, and/or a mood disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the recharacterization of the issue hereinabove.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims file.


FINDING OF FACT

The Veteran's currently diagnosed neuropathy of the right hand disability diagnosed as cubital nerve syndrome is not shown to have been manifested in service and is not otherwise attributable to his active service, including as secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for an award of service connection for neuropathy of the right hand, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
In September 2003, June 2006, February 2007 and January 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claims.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).   The claims file contains the Veteran's service treatment records, as well as relevant private and VA treatment records.  

The Veteran was also provided with a January 2014 VA examination in connection with his appeal.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the above, the Board has met the duties to notify and assist.  No further notice or assistance to the Veteran is required for the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a right hand neuropathy secondary to a service connected second degree burn scar of the right arm.  The Board notes a diagnosis of neuropathy (cubital tunnel syndrome, right).  

In addition, the Veteran filed a separate concurrent claim for neuropathy secondary to a service connected mood disorder.  This claim was denied in an unappealed April 2014 rating decision only as it applied as secondary to the mood disorder.  The Veteran had been scheduled for a VA examination for this claim for neuropathy secondary to a mood disorder in April 2014, but failed to report for examination.  As noted in the introduction this has been consolidated into a claim for neuropathy of the right hand as secondary to any service connected disability.

The Veteran's service treatment records show that he received burns to his right arm and other parts of his body while removing the radiator cap on his car.  The service treatment records are otherwise negative for any findings or treatment of a right hand disorder. 

A January 1981 private emergency treatment record reflects that the Veteran reported persistent pain over the right 3rd metacarpophalangeal joint of his right hand. He reported that he sustained an initial injury over the same hand 11/2 weeks earlier while he was boxing and punched a solid object.  His symptoms had progressively diminished.  The assessment was status post resolving contusion of the right 3rd metacarpophalangeal joint.

On VA scars examination in September 2003, it was noted that the Veteran took 
Neurotonin twice a day for pain related to cervical radiculopathy, stabilization of mood and for neuropathies related to burn injury.  Examination of the burn sites revealed no neurological findings. The diagnosis was status post second degree burns of the right arm, right thigh and right abdominal wall with mild to minimal scarring with use of antiepileptic for neuropathies/mood stabilization.  There were no defects noted on physical examination.

During an April 2003 VA mental health consultation, the Veteran reported being troubled by the neuropathic discomforts and sensations related to his burns. 

In October 2004, the Veteran sought a private medical evaluation for a one month history of muscle twitching in his upper arms.  Examination revealed occasional fasciculations in the upper arm.  The impression was benign fasciculations versus lower motor neuron disease.  An EMG conducted in November 2004 was normal. There was no evidence of myopathy, radiculopathy or motor neuron disease.

A private EMG study conducted in May 2008 showed that the Veteran presented with numbness in the right hand for the past two years.  Results from the study revealed right cubital tunnel syndrome of mild severity.

At an October 2008 VA scars examination the Veteran reported nerve damage due to his right arm burn scar.  He stated that there was numbness and tingling at the medial aspect of the elbow which moved to the mid hand to digits 4-5 at intervals. He was diagnosed with status post second degree burns of the right arm, no residuals and right cubital tunnel syndrome of mild severity.  The examiner emphasized that the EMG report recorded the Veteran's history of numbness in his right wrist to have started two years earlier, and at that time he was diagnosed with mild cubital tunnel syndrome.  The examiner also emphasized that it was important to note that the burn occurred in 1981 and on VA examination in 2003; the Veteran reported that he had nerve damage due to the scar but had a normal clinical evaluation. 

At a December 2008 VA nerves examination, the diagnosis was mild right cubital tunnel syndrome, due to repetitive motion injury.  The examiner noted insufficient evidence of a medical connection between the second degree burn of the right upper arm and right cubital tunnel syndrome.  The examiner explained that the area of the old burn had no anatomic connection to the ulnar nerve, and that the cubital tunnel was located at the back of the elbow near the medial epicondyle.  The examiner stated that second degree burns do not cause nerve damage because the burn would not penetrate to the level of nerve tissue.  Further no documentation was provided to support a medical connection between the service-connected second degree burn on the right upper arm and a right cubital tunnel syndrome that developed 20 years after the burn in service.  The examiner concluded that it was more likely than not that the Veteran's right cubital tunnel syndrome is a result of repetitive motion injury or local pressure. 

At a January 2014 VA peripheral nerves examination the examiner reviewed the Veteran's claims file, and VBMS and VA electronic medical records.  The Veteran used a brace with padding of right elbow for right cubital tunnel syndrome.  He first reported right hand numbness approximately in 2006.  EMG/NCS studies in 2008 revealed right cubital tunnel syndrome (entrapment of the ulnar nerve at the cubital tunnel of the elbow).  The Veteran credibly reports ongoing symptoms since then.  He was concerned that the in service burn which affected a large area of the upper/outer right arm was related to or causative of his right cubital tunnel syndrome 

The Veteran had moderate constant pain (may be excruciating at times), paresthesias and/or dysesthesias, and numbness of the right upper extremity.  Muscle strength and grip was normal, and there was no muscle atrophy.
Reflex exam was normal.  Sensory examination for light touch revealed decreased right inner/outer forearm (C6/T1), and hand/fingers (C6-8).  There were no trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to peripheral neuropathy.  The testing revealed, moderate, incomplete right ulnar nerve paralysis.

The examiner noted no functional impairment due to peripheral nerve conditions, 
such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. (Functions of the upper extremity include grasping, manipulation, etc., while functions for the lower extremity include balance and propulsion, etc.) There were no scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the diagnosis section; or any other pertinent physical findings, complications, conditions, signs or symptoms.  The Veteran's peripheral nerve condition and/or peripheral neuropathy do not impact his ability to work.

The examiner opined that the peripheral nerve condition or peripheral neuropathy diagnosed as cubital tunnel syndrome, right was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  It was noted that the Veteran's right hand nerve symptoms, "were objectively documented to have started in 2006 per the 2008 EMG/NCS report which clearly noted that his 'numbness in his right hand' had been ongoing for 2 years.  There is evidence of right wrist symptoms noted in 1994 per a social security disability letter without mention of any hand symptoms."

Additionally, the examiner explained that it was less likely than not that the Veteran's current right hand neuropathy had its onset in service, or was otherwise the result of a disease or injury in service as there was no documentation of any nerve symptoms or hand symptoms which could have indicated a nerve condition consistent with cubital tunnel syndrome.  The examiner noted that the Veteran stated in 2008 to the EMG/NCS provider, that his neuropathy symptoms (diagnosed as right cubital tunnel syndrome on testing in 2008) started around 2006, well after military service.

Regarding, secondary service connection, the examiner opined that it was less likely than not that the Veteran's right hand neuropathy (right cubital tunnel syndrome) was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected second degree burn scar of the right arm as: 

(1) The Veteran's right arm burn was a first to second degree burn indicating a maximum involvement of subcutaneous tissue in the burn...the ulnar nerve, which is the nerve entrapped in cubital tunnel syndrome, runs along the bones of the upper arm and through a tunnel at the elbow which could not have been affected by the burn based on the depth of the burn and location of the nerve which was not in or affected by the area of the burn.

(2) There is no other identifiable service connected condition which could cause or contribute to compression of the right ulnar nerve at the cubital tunnel in the elbow.

Regarding, aggravation of the Veteran's right hand neuropathy (right cubital tunnel syndrome) by a service-connected disability, a baseline level of severity based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the Veteran's right hand neuropathy could not be established.  The examiner noted that there was no evidence for aggravation by a service connected condition.  The baseline would be absence of cubital tunnel
syndrome prior to 2006 per the documentation of the Veteran's statements in
the 2008 EMG/NCS study to evaluate the numbness in his right hand, caused by cubital tunnel syndrome.  Finally, the examiner opined that. "The right cubital tunnel syndrome was less likely than not aggravated beyond its natural progression by the right upper extremity burn based on the fact the burn is documented to have only been a first or second degree burn.  This burn severity indicates a maximum involvement of subcutaneous tissue in the burn...the ulnar nerve, which is the nerve entrapped in cubital tunnel syndrome, runs along the bones of the upper arm and through a tunnel at the elbow which could not have been affected by the burn based on the depth of the burn and location of the nerve which was not in or affected by the area of the burn.  On scar examination (see prior DBQ), there is also no evidence of scarring sufficient to cause compression or contracture over the cubital tunnel or ulnar nerve (the Veteran's residuals from the burn are characterized primarily by hyperpigmentation of the area which was burned)."

Based on the foregoing, the Board finds that entitlement to service connection for the claimed right hand neuropathy (cubital tunnel syndrome) is not warranted in this case.  Specifically, after a review of the Veteran's claims file and physical examination of the Veteran, the January 2014 VA examiner stated that the Veteran's current a right hand neuropathy disability (cubital tunnel syndrome) was less likely as not related to his military service or any incident therein; nor was the right hand neuropathy secondary to or aggravated by a service connected disorder.  As to secondary service connection under 38 C.F.R. § 3.310, the record is negative for any medical opinion finding a relationship between the Veteran's right hand neuropathy (cubital tunnel syndrome) and his service-connected right arm burn injury or his mood disorder. See 38 U.S.C.A. § 1110; Allen, supra. 

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board. Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the VA examiner in this case to be most persuasive, based as it was on examination of the Veteran and his claims file.  

The only nexus evidence of record which is favorable to the Veteran's claim comes from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

Here, the Veteran has asserted that his right, peripheral nerve condition is the result of his in-service burn injuries, or was the result of his service connected mood disorder.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a peripheral nerve condition is not a condition that can be causally related to military service, to include a burn injury, or that can be causally related to a service connected disability, without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his right, peripheral nerve condition do not constitute competent evidence. As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade). 

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  Although the Veteran stated that his right, peripheral nerve condition was related to his in-service right arm burn injury or the service connected mood disorder, as noted by the VA examiner.  There was no evidence of a right, peripheral nerve condition during service or for approximately three decades after service.  See the January 2014 VA opinion. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). 

In addition, the Board notes that the Veteran reported in an April 2003 VA mental health consultation, that he was troubled by neuropathic discomforts and sensations related to his burns.  A subsequent EMG study in November 2004 was normal with no evidence of myopathy, radiculopathy or motor neuron disease.  The first reported complaint of "muscle twitching in his upper arms" was in October 2004, 27 years after service, while the first diagnosis of cubital tunnel syndrome was in March 2008, over 3 decades after service.   

Furthermore, the record is negative for any medical opinion finding a relationship 
between the Veteran's right, peripheral nerve condition and a disease or injury of 
service origin.  See 38 U.S.C.A. § 1131; Rabideau, supra.  

Regarding the claim as secondary to a mood disorder, the Veteran did not attend a VA examination scheduled in connection with this claim, and did not show good cause for your failure to do so. Therefore, medical evidence that could have been useful to support your claim was not available to us.  Nevertheless, the VA examiner in January 2014 concluded that the asserted disability was not caused or aggravated by a service-connected disability.

Thus, despite the Veteran's reports of continuous symptoms, the overall evidence is against a finding that such symptoms were in fact continuous all the way back to active service.  Likewise, the overall evidence is against a finding that such symptoms were in fact caused by or aggravated by a service connected condition.  Thus, entitlement to service connection for right, peripheral nerve condition, on a direct basis or as secondary to a service connected disorder must be denied. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b), 3.310. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for neuropathy of the right hand, to include as secondary to a service-connected disability, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


